Citation Nr: 1517154	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  07-33 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory/pulmonary disorder, to include chronic obstructive pulmonary disorder (COPD) and asthma, claimed as being due to exposure to chemicals and asbestos during service.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 through October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which among other issues, denied the Veteran's claim for COPD.  The Veteran has perfected a timely appeal of that denial.

In his substantive appeal, the Veteran requested initially that a Board hearing be scheduled in this matter; however, in a January 2009 VA Form 21-4138 statement, withdrew that request.  Neither the Veteran nor his representative has made a renewed request for a hearing.

In March 2009, the Board remanded the issue on appeal for further development, to include obtaining records for any new or additional private treatment identified by the Veteran and arranging a VA examination of his claimed respiratory disorder.  The directed development was performed, but in March 2012, the Board determined that a June 2009 examination that was performed pursuant to the prior remand was insufficient.  For that reason, the Board remanded the issue again so that the Veteran could be afforded a new VA examination.

This matter initially also included the issues of the Veteran's entitlement to service connection for residuals of bladder cancer and service connection for a bilateral eye disability.  Service connection for a bilateral eye disorder was denied by the Board in March 2009.  That denial was affirmed by the United States Court of Appeals for Veterans Claims (Court) in a February 2011 memorandum decision.  Service connection for residuals of bladder cancer was granted ultimately by the Board in March 2012 and effectuated in an April 2012 rating decision.  Neither the Veteran not his representative has expressed dissatisfaction with the assigned initial disability rating or effective date for service connection.  In view of the foregoing history, issues concerning the Veteran's claimed eye disability and service-connected bladder cancer residuals are not presently on appeal before the Board.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in adjudicating the Veteran's claim, it is nonetheless of the opinion that still additional development is necessary in order to afford the Veteran full due process under the applicable laws and regulations.

In support of his claim for service connection for a respiratory disorder, the Veteran has asserted that he was exposed to lead-based paints, paint thinners, lacquers, and lacquer removers during his active duty service.  Indeed, the Board has already conceded in a previous March 2012 decision that the Veteran likely did work closely with such materials, and also, that he was not provided with proper ventilation or protective gear such as respirators, masks, or gloves.

Alternatively, the Veteran has also alleged that his claimed respiratory disorder resulted from in-service exposure to asbestos during service on board the U.S.S. Guadalcanal, U.S.S. Boxer, and the U.S.S. Okinawa.  The Board has also conceded that the Veteran did serve on board those naval vessels.  Nonetheless, the question as to whether the Veteran was exposed to asbestos during such service remains unsettled.

Subject to the above, the Board observes that there is no specific statutory or regulatory guidance with regard to claims for asbestos-related diseases.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in both the VA's Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) and in the Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00.

The Adjudication Manual and Manual Rewrite provide that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  See also VAOPGCPREC 4-2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).

Notably, the Veteran's service personnel records have not been associated with the claims file.  In view of the Veteran's service on board the U.S.S. Guadalcanal, U.S.S. Boxer, and the U.S.S. Okinawa; the Veteran's claimed asbestos exposure during such service; the nature of the claimed disability (i.e., respiratory); and the foregoing guidelines concerning the development of asbestos-based claims, VA must obtain the Veteran's service personnel file and associated it with the record.  38 C.F.R. § 3.159(c)(2).

Also, the Board observes that the evidence indicates possible diagnoses other than COPD.  VA treatment records dated from March 2004 through January 2015 indicate co-existing diagnoses of COPD and asthma.  A May 2012 CT study of the chest, performed at Jackson Madison County Hospital, indicated the presence of numerous tiny noncalcified nodules in the lungs that were indicative of previous granulomatous disease.  Despite those findings, it is unclear from the record as to whether the CT findings are indicative of COPD or another pulmonary or respiratory disease.  Finally, a March 2013 VA Form 21-0960L-1 disability benefits questionnaire completed by the Veteran's private physician, Dr. G.E.E., also indicates diagnoses of both COPD and asthma.

Although the Veteran was afforded VA examinations in June 2009 and January 2013, neither of those examinations provided any opinion as to whether the Veteran had a co-existing pulmonary or respiratory disorder other than COPD.  Indeed, neither opinion addressed the significance of the alternating asthma diagnoses noted above, nor did they address the significance of the May 2012 chest CT findings.  Such opinions are also not expressed in the April 2014 addendum.  Given the evidence suggesting the possibility alternating diagnoses of COPD and asthma, and given that COPD and asthma are distinct disorders with potentially different causes and potentially affecting different body systems, the Veteran should be afforded a new VA examination for the purpose of diagnosing all respiratory and pulmonary disorders, and, determining whether any diagnosed disorders are attributable to his active duty service, to include exposure to lead-based chemicals and/or asbestos.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered treatment for his respiratory/pulmonary disorder since January 2015.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for a respiratory/pulmonary disorder, to include chronic obstructive pulmonary disorder and asthma, claimed as being due to exposure to chemicals and asbestos during service.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain his service personnel file and to arrange a new VA examination of his claimed pulmonary/respiratory disorder.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided treatment for his pulmonary/respiratory disorder since January 2015.
 
2.  Obtain the Veteran's service personnel file and the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  The Veteran should also be afforded a VA examination to determine the nature of any current pulmonary/respiratory disorders, and, whether any diagnosed disorders were sustained during active duty service or as a result of an injury, illness, or event that occurred during active duty service, to include in-service exposure to chemicals and/or asbestos.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

For purposes of the examination, the examiner should assume that the Veteran worked closely on a regular basis with lead-based paints, paint thinners, lacquers, and lacquer removers and was not provided with proper ventilation or protective gear such as respirators, masks, or gloves during his active duty service.  The examiner should also note that the Veteran claims asbestos exposure during service on board the U.S.S. Guadalcanal, U.S.S. Boxer, and the U.S.S. Okinawa.

All appropriate testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should address the following questions:

	(a) do you concur with the earlier diagnoses of COPD 	and asthma that are noted in the Veteran's VA 	treatment records, Dr. G.E.E.'s March 2013 opinion, 	and prior VA examinations?  If not, explain why you 	do not agree with these earlier diagnoses.

	(b)  does the Veteran have a pulmonary or respiratory 	disorder other than COPD and/or asthma?

	(c)  what is the significance of the May 2012 private 	CT findings of numerous tiny noncalcified nodules in 	the lungs that were indicative of previous 	granulomatous disease?

	(d) for each pulmonary or respiratory disorder 	diagnosed, is it at least as likely as not (at least a 50 	percent probability) that the diagnosed disorder began 	during his period of active duty service, or, resulted 	from an injury, illness, or event that occurred during 	active duty service, to include in-service chemical 	and/or asbestos exposure?

The examiner should provide a full rationale for his or her findings and opinions, and in doing so, should comment upon the Veteran's subjective complaints, objective findings, and diagnoses which are noted in the service treatment records, post-service VA treatment records, post-service private treatment records, and previous VA examinations and addendum opinion.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for a respiratory/pulmonary disorder, to include chronic obstructive pulmonary disorder and asthma, claimed as being due to exposure to chemicals and asbestos during service, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




